Case 1:20-cv-01033-LMB-MSN Document 20 Filed 09/29/20 Page 1 of 5 PageID# 1047




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



  GULFSTREAM AEROSPACE CORP.,
  500 Gulfstream Rd.
  Savannah, GA 31408

                                  Petitioner,
      v.                                                 Case No. 1:20-cv-01033-LMB-MSN

  OPTICAL AIR DATA SYSTEMS, LLC
  10781 James Payne Ct.
  Manassas, VA 20110

                                Respondent.


  MEMORANDUM IN SUPPORT OF GULFSTREAM AEROSPACE CORPORATION’S
              MOTION FOR LEAVE TO FILE UNDER SEAL
          OPPOSITION TO OPTICAL AIR DATA SYSTEMS, LLC’S
             MOTION TO VACATE ARBITRATION AWARD
                   AND ACCOMPANYING EXHIBITS


        Gulfstream Aerospace Corporation (“GAC”), by and through the undersigned counsel and

 pursuant to Local Civil Rule 5, submits this Memorandum in Support of its Motion for Leave to

 File Under Seal Opposition to Optical Air Data Systems, LLC’s Motion to Vacate Arbitration

 Award and Exhibits.

                                        LEGAL STANDARD

        “[A]n order to seal documents is valid when the district court (1) provides public notice

 and gives the public an opportunity to object to the sealing; (2) considers less drastic alternatives;

 and (3) provides specific findings in support of its decision to seal and its rejection of alternatives

 to sealing.” GTSI Corp. v. Wildflower Int’l, Inc., 2009 WL 1248114, at *8 (E.D. Va. Apr. 30,

 2009) (citing Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000)). The protection of
Case 1:20-cv-01033-LMB-MSN Document 20 Filed 09/29/20 Page 2 of 5 PageID# 1048




 “sensitive pricing information” may constitute adequate reason to seal a document, see id. at *9,

 as may the protection of “confidential financial data that are normally unavailable to the public,”

 Flexible Benefits Council v. Feltman, 2008 WL 4924711, at *1 (E.D. Va. Nov. 13, 2008).

                                           ARGUMENT

        This Court has already granted Optical Air Data Systems, LLC (OADS)’s motion for leave

 to file an unredacted form of its motion to vacate and most accompanying exhibits under seal. See

 Sept. 16, 2020 Order, ECF No. 12. In granting that motion, the Court acknowledged that sealing

 certain information from the arbitration proceeding underlying this action may be necessary to

 “protect highly commercially sensitive financial data, trade secrets relating to design, performance,

 contract negotiations, licensing terms, and pricing data and other confidential information that

 would materially harm OADS, Gulfstream Aerospace Corp., and L3Harris—a non-party to this

 litigation—if disclosed. Id. at 1; see also GTSI Corp., 2009 WL 1248114, at *8–9. The Court

 further found that “[t]he parties’ interest in protecting this commercially sensitive information

 outweighs the public’s right to access that information,” and that “no less drastic alternative can

 adequately protect this information.” Id. at 2.

        Here, GAC seeks to supplement the record of the arbitration with the following additional

 exhibits: GAC’s and OADS’s requests for production in the arbitration (GAC Exs. B, C); a motion

 by OADS to stay the arbitration proceedings and GAC’s opposition to that motion (GAC Exs. E,

 F); a requested subpoena in the arbitration (GAC Ex. G); letter briefing to the Tribunal from GAC

 and OADS regarding whether OADS could assert a claim for violations of the Georgia Trade

 Secrets Act, and related correspondence (GAC Exs. H, I, J); expert reports on damages from both

 GAC’s and OADS’s experts (GAC Exs. K, L, M); a “demonstrative” introduced by OADS to

 accompany its expert testimony on damages, and a communication from GAC to the Tribunal



                                                   2
Case 1:20-cv-01033-LMB-MSN Document 20 Filed 09/29/20 Page 3 of 5 PageID# 1049




 regarding the same (GAC Exs. N, O); and GAC’s response to OADS’s arbitration demand (GAC

 Ex. P). GAC’s opposition to OADS’s vacatur motion also quotes from or closely paraphrases

 these documents.

        Sealing is warranted here because these exhibits implicate the same commercially sensitive

 information that the Court determined warranted sealing in its September 16, 2020 Order. See

 ECF No. 12, at 1. Moreover, the other prerequisites to sealing are met. The public will receive

 notice of this motion and the nature of the materials to be sealed through this publicly filed

 Memorandum of Law, accompanying Motion, and Notice of Filing a Motion to Seal. See ECF

 No. 12, at 1. Further, although GAC has provided a redacted brief supporting its opposition to

 OADS’s vacatur motion on the public record, with respect to the exhibits a “less drastic

 alternative” like redaction would result in redactions of vast swathes of the exhibits. See id. at 2.

                                           CONCLUSION


        For the foregoing reasons, GAC respectfully requests that the Court grant this motion for

 leave to file its brief and exhibits under seal. A proposed order is submitted contemporaneously

 herewith.




                                                   3
Case 1:20-cv-01033-LMB-MSN Document 20 Filed 09/29/20 Page 4 of 5 PageID# 1050



  Dated: September 29, 2020           /s/ Matthew L. Haws        ____________
                                      Matthew L. Haws (Virginia Bar No. 48368)
                                      JENNER & BLOCK LLP
                                      1099 New York Avenue, NW
                                      Washington, DC 20001-4412
                                      (202) 639-6065
                                      mhaws@jenner.com

                                      Elizabeth A. Edmondson (pro hac vice)
                                      New York Bar No. 4705539
                                      JENNER & BLOCK LLP
                                      919 Third Avenue
                                      New York, NY 10022-3908
                                      (212) 891-1606
                                      eedmondson@jenner.com

                                      Counsel for Petitioner, Gulfstream Aerospace Corp.




                                      4
Case 1:20-cv-01033-LMB-MSN Document 20 Filed 09/29/20 Page 5 of 5 PageID# 1051




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 29th day of September 2020, I will electronically file the

 foregoing Memorandum of Law in Support of Motion for Leave to File Under Seal Opposition To

 Optical Air Data Systems, LLC’s Motion to Vacate Arbitration Award and Exhibits with the Clerk

 of Court using the CM/ECF system, which will then send a notification of such filing to all counsel

 of record.

                                                      /s/ Matthew L. Haws        ____________
                                                      Matthew L. Haws (Virginia Bar No. 48368)
                                                      JENNER & BLOCK LLP
                                                      1099 New York Avenue, NW
                                                      Washington, DC 20001-4412
                                                      (202) 639-6065
                                                      mhaws@jenner.com




                                                 5
